WATSON, Chief Judge.
Reconstruction Finance Corporation filed a Petition under the provisions of Section 236 of the Bankruptcy Act, 11 U.S.C.A. § 636, praying for ail order either adjudging the Debtor a bankrupt and directing that bankruptcy be proceeded with under the Act or dismissing the reorganization proceedings ; said Petition was referred to Walter H. Compton, Special Master, to hold a hearing or hearings, after due and proper notice to all interested parties, and to make Findings of Fact, Conclusions of Law and Recommendations to the Court; hearing was held by said Special Master after due and proper notice to all interested parties; said Special Master prepared his Report and Recommendation on said Petition, to which Reconstruction Finance Corporation filed objection; said Special Master filed his Report and Recommendation with this Court after dismissing the objection of Reconstruction Finance Corporation; and hearing was -held, after due and proper notice to all interested parties, on the objection pf Reconstruction Finance Corporation to said Report and Recommendation.
The facts gathered from all sources available to the Court convince the Court that there is a reasonable expectation that the Debtor can in the near future present a reorganization plan that will protect the creditors, save the equities of stockholders, and benefit the employees, their families and the community. A judge should grant further time for the filing of an amended plan where the Debtor is operating at a profit and where there is prospect that the Debtor can devise an acceptable plan of reorganization within the near future.
*596.This is clearly-a case where the Petition for Reorganization should not be dismissed at this time.
Now, it is ordered:
1. That the Findings of Fact and the Conclusion of Law of the Special Master be, and they hereby are, adopted as the Findings of Fact and the Conclusion of. Law of this Court;
2. That the objection of Reconstruction Finance Corporation to the Report and Recommendation of said Special Master be, and it hereby is, dismissed; and
3. That the Petition of the Reconstruction Finance Corporation under the provisions of Section 236 of the Bankruptcy Act be, and it hereby is, dismissed.